        Case 1:17-cv-07572-ALC Document 154 Filed 02/24/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY,
                                                            No. 1:17-cv-07572-ALC
         Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, U.S. CUSTOMS AND BORDER
 PROTECTION, U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT, U.S.
 CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. DEPARTMENT OF JUSTICE,
 and U.S. DEPARTMENT OF STATE,

         Defendants.




                                  JOINT STATUS REPORT

       Pursuant to the parties’ December 20, 2019 Joint Status Report, ECF No. 150, the Knight

First Amendment Institute at Columbia University (the “Knight Institute” or “Institute”) and

Defendants U.S. Department of Homeland Security (“DHS”), U.S. Customs and Border Protection

(“CBP”), U.S. Immigration and Customs Enforcement (“ICE”), U.S. Citizenship and Immigration

Services (“USCIS”), U.S. Department of Justice (“DOJ”), and U.S. Department of State (“State”),

respectfully submit this Joint Status Report to update the Court regarding the agreed terms and

deadlines for searches for records responsive to Item 1 of the Institute’s Freedom of Information

Act (“FOIA”) request (the “Request”) by CBP, ICE, USCIS, DOJ, and State, as well as productions

of responsive records by DHS and ICE to date.
         Case 1:17-cv-07572-ALC Document 154 Filed 02/24/20 Page 2 of 5



       A.       The Parties’ Agreements and Productions to Date

       The parties have completed negotiations regarding searches for records responsive to Item

1 of the Request to be conducted by DHS, CBP, USCIS, DOJ’s Office of Information Policy

(“OIP”), and State. See ECF No. 150, at ¶ 1; see also ECF No. 146. Specifically, the parties have

agreed upon the terms and deadlines for the agencies’ searches, and certain agencies have started

or completed productions of responsive records, as detailed below.

       DHS

       1.       DHS completed its searches for records responsive to Item 1 of the Request on

August 28, 2019, identifying more than 120,000 potentially responsive records. See ECF Nos. 149,

137. On November 29, 2019, DHS completed a responsiveness review of those records and

determined that only 277 pages were responsive.

       2.       On January 15, 2020, DHS produced the 277 pages of responsive records, with

redactions, to the Knight Institute.

       CBP

       3.       CBP has agreed to search for records responsive to Item 1 of the Request, created

between January 1, 2017 and March 31, 2018. The Knight Institute agreed that CBP may exclude

“true draft policies” from its search, but the Institute still expects to receive all other responsive

communications—even if they do not qualify as final policies.

       4.       The agency has agreed to complete its search by May 4, 2020, using the following

search terms:

       (“social media” OR ideolog* OR “first amendment” OR “1st amendment” OR speech OR
       belief OR association) w/50 ((Immigra* OR visa) AND (vet* OR screen* OR inadmissib*
       OR deny OR deni* OR refus* OR remov* OR scrutin* OR “Protecting the Nation from
       Foreign Terrorist Entry” OR “Optimizing the Use of Federal Government Information”))




                                                  2
         Case 1:17-cv-07572-ALC Document 154 Filed 02/24/20 Page 3 of 5



       5.      By May 4, 2020, CBP will inform the Knight Institute of the total number of pages

of potentially responsive records identified through its search.

       ICE

       6.      On December 20, 2019, ICE informed the Knight Institute that its search had

located approximately 4,000 pages of potentially responsive records. ICE has begun reviewing

those records for responsiveness and processing responsive records and completed its first

production to the Institute on February 5, 2020. ICE will complete its review and production of

the remaining non-exempt responsive records by July 30, 2020.

       USCIS

       7.      As noted in the parties’ December 20, 2019 Joint Status Report, ECF No. 150, at

¶ 5, USCIS has agreed to complete its initial search for responsive records by April 6, 2020. By

April 23, 2020, USCIS will meet and confer with the Knight Institute, inform the Knight Institute

of the volume of potentially responsive records USCIS has compiled, and determine a processing

schedule.

       OIP

       8.      On January 18, 2020, OIP informed the Knight Institute that its search had located

44,658 potentially responsive records (122,870 items including email attachments). OIP has

agreed to complete its responsiveness review of those records and provide the Knight Institute

with a page count of responsive records by March 24, 2020.

       State

       9.      On January 18, 2020, State informed the Knight Institute that its search had located

approximately 11,700 potentially responsive records, composed of approximately 250,000 pages.

On January 27, 2020, State informed the Knight Institute that the 11,700 potentially responsive




                                                 3
         Case 1:17-cv-07572-ALC Document 154 Filed 02/24/20 Page 4 of 5



records consisted of 3,389 emails plus their attachments. State proposed to streamline its

responsiveness review of those records by first reviewing the 3,389 emails for responsiveness and

then producing any responsive emails plus their attachments. The Knight Institute accepted this

proposal, provided that State would conduct a thorough review to determine which emails actually

contained responsive information or attachments. (For example, if the body of an email writes

only, “see attached,” the reviewer will look at the attachments to determine whether the email with

attachments is responsive.)

       10.     On January 30, 2020, State proposed to further streamline its responsiveness review

by limiting the 3,389 emails identified in its search, which contained any “eop.gov” email

addresses, to those containing “who.eop.gov” (i.e., White House) email addresses, which totaled

only 236 emails. The Knight Institute agreed to this proposal with its previous caveat that, if State

finds any indication that specified White House employees used personal email addresses to

communicate on relevant topics, State will search for those communications as well. State

completed its responsiveness review of those records and is processing the approximately 450

pages it identified as responsive during this review.

       B.      Proposed Next Step

       11.     The parties have agreed to submit a joint status report by May 14, 2020, providing

the Court with further updates regarding the status of Defendants’ searches for records responsive

to Item 1 of the Request and the processing of those records.




                                                 4
      Case 1:17-cv-07572-ALC Document 154 Filed 02/24/20 Page 5 of 5




Dated: February 24, 2020
                                           Sincerely,


GEOFFREY S. BERMAN                         /s/ Carrie DeCell
United States Attorney
                                           Carrie DeCell (CD-0731)
By: /s/ Ellen Blain                        Leena Charlton (5622147)
    ELLEN BLAIN                            Jameel Jaffer (JJ-4653)
    Assistant United States Attorney       Alex Abdo (AA-0527)
    86 Chambers Street, 3rd Floor          Knight First Amendment Institute at Columbia
    New York, NY 10007                     University
    ellen.blain@usdoj.gov                  475 Riverside Drive, Suite 302
    (212) 637-2743                         New York, NY 10115
                                           carrie.decell@knightcolumbia.org
    Counsel for Defendants                 (646) 745-8500

                                           Counsel for Plaintiff



                                           /s/ Megan Graham

                                           Megan Graham (pro hac vice)
                                           Catherine Crump (CC-4067)
                                           Samuelson Law, Technology & Public Policy
                                           Clinic
                                           University of California, Berkeley, School of
                                           Law
                                           433 Boalt Hall, North Addition
                                           Berkeley, CA 94720-7200
                                           ccrump@clinical.law.berkeley.edu
                                           (510) 642-5049

                                           Counsel for Plaintiff




                                       5
